THOMAS, Circuit Judge,
concurring in part and dissenting in part.
THOMAS, Circuit Judge.
I agree that the district court’s order affirming the bankruptcy court’s order should be affirmed. However, I would do so on the merits. I would hold that Ellis has prudential standing to pursue an appeal of the bankruptcy court order absent a final determination that he has no right, title, or interest in the property at issue and the Second Amended and Restated Kulamanu Development Agreement. See Pershing Park Villas Homeowners Ass’n v. United Pac. Ins. Co., 219 F.3d 895 (9th Cir.2000).